Conviction for misdemeanor theft; punishment, six months in the county jail.
The record is here without statement of facts or bills of exception. However, our attention is attracted to the fact that this court is without jurisdiction because of a failure to comply with the law in the matter of a proper appeal bond or recognizance. One who wishes to bring his case here on appeal from a misdemeanor conviction, must exhibit by a record, — a showing that he is in custody, or that he made a recognizance for appeal during the trial term of the court below, or gave an appeal bond after adjournment of said trial term. See article 830, C. C. P., 1925; Pope v. State, 114 Tex.Crim. Rep.,26 S.W.2d 635. In the record before us it is shown that after the adjournment of the term at which appellant was tried, he entered into a recognizance for appeal. This was error. He should have made an appeal bond approved as statute directs.
The appeal not being properly perfected, this court is without jurisdiction. The appeal is dismissed.
Dismissed.
HAWKINS, J., absent. *Page 514 
                 ON MOTION TO REINSTATE APPEAL.